DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-14 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al, US Patent Pub. 20200090654 A1, in view of Lindahl, US Patent Pub. 20150106085 A1.
Re Claim 1, Shin et al discloses an electronic device comprising: a speaker (para 0028: speaker); a microphone (para 0028: microphone); a wireless communication circuit (para 0029: wireless network technology); and at least one processor connected to the speaker (para 0011: processor), the microphone (para 0011: processor), and the wireless communication circuit, wherein the at least one processor is configured to: in response to a user's voice command received through the microphone, perform a task corresponding to the voice command, when a word corresponding to visual output or auditory output is present in the voice command, based on the word, determine a type of a result of the task to be visually appropriate or auditorily appropriate (para 0052: system is able to output information to the appropriate media device be it a speaker for audio output, display for visual output or an audiovisual device for both, wherein the designated output is selected based on the voice input command and the determined response information; paras 0054, 0056-0057), and based on the type of the result, determine a device for providing the result as a screen device or a speaker (para 0052: system is able to output information to the appropriate media device be it a speaker for audio output, display for visual output or an audiovisual device for both, wherein the designated output is selected based on the voice input command and the determined response information); but fails to disclose when the word is absent in the voice command and a type of the task is a visual/auditory composite type, based on an information amount contained in a result of the task, determine a type of the result to be visually appropriate or auditorily appropriate. However, Lindahl discloses a system that teaches the concept of being able to receive a voice command/request and in cases where additional commands (where commands include words) are absent from the voice command/request, a decision logic is included that identifies the intended absent command/word and carries on to execute voice command/request accordingly (Lindahl, para 0063: commands include words). It would have been obvious to modify the Shin et al such that it includes a decision logic step as taught in Lindahl where should the voice command of Shin et al omits pertinent words, the decision logic could compensate for that by determining user’s intention based on the received voice command/request information for the purpose of making the system more intelligent and intuitive. 
Re Claim 2, the combined teachings of Shin et al and Lindahl disclose the electronic device of claim 1, but fails to explicitly disclose wherein the at least one processor is further configured further to: determine the result to be visually appropriate based on a number of items in the result being greater than a designated number; and provide the result through the screen device. Since, Shin et al teaches a system where output is transmitted to an audio output or a visual output based on the user command and output information (Shin et al, para 0052: system is able to output information to the appropriate media device be it a speaker for audio output, display for visual output or an audiovisual device for both, wherein the designated output is selected based on the voice input command and the determined response information), it would have been obvious to modify the Shin et al reference such that determining the output medium is based on the number of items/characters/dialogue of the output information or the length of the out information since visual output typically carries more information than audio output for the purpose of simplifying system processing.
Re Claim 3, the combined teachings of Shin et al and Lindahl disclose the electronic device of claim 2, wherein the at least one processor is further configured further to: display the items in the result as a list on the screen device (Shin et al, para 0052: system is able to output information to the appropriate media device be it a speaker for audio output, display for visual output or an audiovisual device for both, wherein the designated output is selected based on the voice input command and the determined response information).
Claims 4-6 have been analyzed and rejected according to claim 2.
Claim 12 has been analyzed and rejected according to claim 1.
Claims 13-14 have been analyzed and rejected according to claim 2.
Claim 16 has been analyzed and rejected according to claim 1.
Claims 17-19 have been analyzed and rejected according to claim 2.

Claims 7, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al, US Patent Pub. 20200090654 A1 and Lindahl, US Patent Pub. 20150106085 A1, as applied to claim 1 above, in view of Fram, US Patent Pub. 20190156016 A1. (The Fram reference is cited in IDS filed 3/24/2021)
Re Claim 7, the combined teachings of Shin et al and Lindahl disclose the electronic device of claim 1, but fail to disclose wherein the at least one processor is further configured further to: determine whether the result contains private information, based on determining that the screen device is a public device; and based on determining that the result contains the private information, provide the result through another screen device different from the screen device. However, Fram discloses a system that outputs information to one display when the information is analyzed to be not private and not output said private information when it is not the appropriate display (Fram, paras 0071-0074). It would have been obvious to modify the Shin et al system such that the output information can be determined to be private and hence only being output to private enabled displays as taught in Fram for the purpose of being able to output private information while minimizing access by non-authorized personnel.
Claim 15 has been analyzed and rejected according to claim 7.
Claim 20 has been analyzed and rejected according to claim 7.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al, US Patent Pub. 20200090654 A1, Lindahl, US Patent Pub. 20150106085 A1 and Fram, US Patent Pub. 20190156016 A1, as applied to claim 7 above, in view of Robison et al, US Patent 8856948 B1. (The Robison et al reference is cited in IDS filed 3/24/2021)
Re Claim 8, the combined teachings of Shin et al, Lindahl and Fram disclose the electronic device of claim 7, but fail to explicitly disclose wherein the at least one processor is further configured further to: based on determining the private information is absent from the result, determine whether the screen device is used by a person other than the user, and based on determining that the screen device is used by the person other than the user, provide the result through the other screen device different from the screen device. However, Robison et al discloses a system that teaches the concept of being able to determine when the private information on a display device is being viewed/used by an authorized person (Robison et al, claim 5). It would have been obvious to modify the Fram reference as used to modify Shin et al such that only the appropriate person can have access to the private display information.
Claim 9 has been analyzed and rejected according to claim 8.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al, US Patent Pub. 20200090654 A1 and Lindahl, US Patent Pub. 20150106085 A1, as applied to claim 1 above, in view of Saito et al, EP 3570141 A1. (The Saito et al reference is cited in IDS filed 3/24/2021)
Re Claim 10, the combined teachings of Shin et al and Lindahl disclose the electronic device of claim 1, but fail to explicitly disclose wherein the at least one processor is further configured further to: based on determining that the screen device is in a user's view, provide the result through the screen device; and while the screen device displays the result, provide a voice output through the speaker requesting a user's response based on the displayed result. However, Saito et al discloses a system that teaches the concept of outputting visual and audio output when it determines that that a user is looking at the display based on the user’s line of sight (Saito et al, paras 0040-0041), whereby the user can confirm content of which their interested based on the visuals and listening to the audio output narration (Saito et al, para 0051). It would have been obvious to modify the Shin et al system such that it can determine when a user is looking at a display device, thereafter outputting visuals and accompanying audio sounds where the user confirms interest by listening to the narration audio as taught in Saito et al for the purpose of making the system more intuitive with its users.
Re Claim 11, the combined teachings of Shin et al, Lindahl and Saito et al disclose the electronic device of claim 10, wherein the at least one processor is further configured further to: based on determining that the screen device is out of the user's view, provide a voice output for guiding user's eyes to the screen device (Saito et al, para 0061: when the attention of the user to the display device is short (meaning the user is not completely focused on looking at the display), the audio output narration is emphasized thus aiding to direct the user’s attention to the visual display).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                               			11/14/2022